Lumpkin, Justice.
It is well settled that the maker of a fraudulent deed,, executed for the purpose of delaying or defrauding his creditors, is bound thereby, and cannot set up his own fraud in avoidance of the same. Parrott v. Baker, 82 Ga. 364, and cases cited. On page 373, Chief Justice Bleckley says: “A deed, signed, sealed and delivered, and expressing a valuable consideration upon its face, imports a legal consideration; and the maker is estopped from alleging or proving the contrary to defeat the deed as title, if to do so involves-*563setting, np his own turpitude, and convicting himself of a deliberate intent to defraud his creditors.” It is quite a different matter, however, when a grantee in such a deed, in pursance of the original understanding between himself and the grantor, voluntarily reconveys to the latter, he having in the meantime retained possession of the premises. Though such a fraudulent deed is binding as between the parties thereto, it is also true that, as between them, a re-conveyance is perfectly proper. Indeed, it is the initial step in undoing the wrong already perpetrated, and the effect is, so far as the question of title is concerned, to restore the parties to their original status. When, therefore, the vendee in such a conveyance, in pursuance of the moral obligation so to do, does reconvey to- the grantor— thus again uniting in him both possession and the evidence of ownership-— it is the- right of the latter, in defense to an equitable petition instituted against him by the grantee and based upon the theory that the- deed of reconveyance was founded upon a valuable consideration, to show the real facts of the transaction. In so doing, the defendant in such case neither invokes nor relies upon the fact that his own deed was founded in turpitude. He simply shows that the plaintiff’s deed to him is not a conveyance for value, and why it is not so.
We have simply undertaken to state the law governing the present case, without expressing any opinion as to the facts, concerning which the parties appear to be greatly at variance.
The court erred in sustaining the plaintiff’s demurrer to so much of the defendant’s answer as undertook to set up the facts in relation to the nature and purpose of the deed originally executed by the defendant, the effect of such ruling being to cut the defendant off from his main ground of defense. Let the case be heard upon its merits in the light of what is said in this opinion.

Judgment reversed.